Citation Nr: 0830394	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  03-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, status-post meniscectomy.

2.  Entitlement to service connection for gynecological 
disorders, status-post hysterectomy.

3.  Entitlement to service connection for gastroesophageal 
reflux disease with hiatal hernia and gastritis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
that, in pertinent part, denied service connection for 
degenerative joint disease of the right knee status-post 
meniscectomy; gynecological disorders status-post 
hysterectomy; gastroesophageal reflux disease with hiatal 
hernia and gastritis; and headaches.  The veteran timely 
appealed.

In January 2004, the veteran testified during a hearing 
before RO personnel.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for July 12, 2005.

In April 2006, the Board remanded the matters to afford the 
veteran another opportunity for a hearing.  The veteran 
failed to appear for a videoconference hearing before a 
Veterans Law Judge at the RO that was scheduled for 
January 18, 2007.

In March 2007, the Board inter alia remanded the matters for 
additional development.




FINDINGS OF FACT

1.  Degenerative joint disease of the right knee, status-post 
meniscectomy, was not exhibited in service or for many years 
thereafter and is not otherwise related to the veteran's 
period of active duty.  

2.  A chronic gynecological disorder and residuals of a 
hysterectomy were not exhibited in service or for many years 
thereafter and are not otherwise related to her period of 
active duty.  

3.  Gastroesophageal reflux disease, with hiatal hernia and 
gastritis, was not exhibited in service or for many years 
thereafter and is not otherwise related to the veteran's 
period of active duty.  

4.  Chronic disability exhibited by headaches was not 
exhibited in service or for many years thereafter and is not 
otherwise related to the veteran's period of active duty.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee, status-post 
meniscectomy, was not incurred or aggravated in service, and 
arthritis of the right knee may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2007).

2. Chronic gynecological disability and residuals of a 
hysterectomy were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Gastroesophageal reflux disease with hiatal hernia and 
gastritis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  A chronic disability manifested by headaches was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through March 2002 and April 2007 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the April 2007 letter, the AMC specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal.  A 
March 2008 letter also informed the veteran that her claims 
could be denied if she failed to appear for the scheduled 
examinations.  The veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).  In this regard, the veteran has 
not demonstrated good cause for her failure to report for 
scheduled VA examinations.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
veteran's entry report no defects.

The Board's March 2007 remand required examinations for 
purposes of determining whether the veteran had current 
disabilities; and if so, whether each of her current 
disabilities was related to active service.

Following the Board's remand a VA medical center attempted to 
schedule the veteran for the examinations directed by the 
Board's remand.  The veteran did not report for any of the 
examinations.

The duty to assist the veteran in the development of evidence 
pertinent to her claims is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In an original claim, where a claimant fails to report 
without good cause for a necessary examination, the claim 
will be decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(a), (b).




A.  Degenerative Joint Disease of the Right Knee,
Status-Post Meniscectomy 

The service treatment records contain neither complaints nor 
findings of a right knee injury or trauma.  Degenerative 
joint disease of the right knee was not found in service.

There is no evidence of arthritis of the veteran's right knee 
manifested to a compensable degree within the first post-
service year, to warrant service connection for degenerative 
joint disease of the right knee, status-post meniscectomy, on 
the basis of presumptions referable to chronic diseases.

The post-service treatment records show a diagnosis of 
osteochondritis dissecans medial femoral condyle in September 
1991, and that the veteran elected to undergo a right knee 
arthroscopy at that time.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.

Records also reflect that the veteran was informed at the 
time of surgery in 1991 that this was an extremely precarious 
situation, and that this may well progress to degenerative 
arthritis in the knee compartment, necessitating total joint 
arthroplasty at some future point. 

An MRI scan of the veteran's right knee, taken in June 2001, 
reveals a tear of the medial meniscus; mild osteoarthritis of 
the medial compartment; and a moderate size joint effusion at 
small popliteal cyst.  Records show that the veteran again 
underwent arthroscopic debridement in July 2001.  Follow-up 
records include a diagnosis of degenerative joint disease of 
the right knee, status-post knee scope with some slight 
residual pain in September 2001.

In December 2003, the veteran reported that she had been 
doing pretty well until she stepped off a curb and felt 
another pop in her knee.  She reported lots of pain and 
discomfort since then.  Her private treating physician noted 
increasing symptoms in the knee with intermittent popping, 
but no locking.  The veteran had told her physician that she 
had continual trouble with both knees during her military 
service, and had sought medical attention on one occasion.  
The physician noted no other history of injury of the knee 
and no other precipitating event.  Based on the veteran's 
reported history, the physician opined that the amount of 
running and physical training in military service could have 
contributed to or have caused the particular problems she was 
having.  The physician noted that the veteran was relatively 
young for having contacted arthritis and a medial meniscal 
tear with no other history of injury.

In January 2004, the veteran testified that she did not have 
a problem with her right knee before service, and that "when 
[she] got out, well, when [she] was in there, [she] was 
having a little pain and stuff, like a little ache, but [she] 
really didn't pay that much attention."  The veteran 
testified that, in 1990 or 1991, her symptoms started getting 
worse, and she could not take it any more.

The Board notes that, in this case, there are no 
manifestations of a right knee disability in service and the 
competent evidence fails to establish a continuity of 
symptomotology of right knee pain following military service.

While the veteran's private physician opined that the 
veteran's military service could have contributed to or have 
caused the veteran's right knee problems, that physician had 
not reviewed the veteran's claims file and had based the 
opinion on the history reported by the veteran.  It appears 
that the veteran had not informed the physician of the post-
service arthroscopy in 1991, for which single compartment 
arthritis of the knee had been foreseeable.  The physician 
had not reviewed the claims file and did not have a complete 
and accurate history of the right knee condition.  
Furthermore, the nature of the opinion renders a nexus 
plausible, but does not reflect that the relationship was 
probable or at least as likely as not.  Considering the 
foregoing, the Board finds the opinion lacks significant 
probative value.  

Although the veteran contends that the disability had its 
onset in service, the competent evidence weighs against 
linking degenerative joint disease of the right knee, status-
post meniscectomy, with injury or disease in service.  As 
noted previously, the veteran was afforded a VA examination 
to ascertain the etiology of any right knee pathology, but 
the veteran did not report.  

The Board finds that because there is no evidence of a right 
knee disability in service or until many years after service, 
the weight of the evidence is against the claim, and against 
the grant of service connection.

B.  Gynecological Disorders, Status-Post Hysterectomy

Service treatment records show that the veteran was treated 
for irregular menses in service beginning in April 1981, 
after the birth of her first child.  

Following service, the veteran underwent a hysterectomy in 
June 1995.

In January 2004, the veteran testified that, following the 
hysterectomy, she has had no gynecological problems.  

The evidence in support of the veteran's claim includes 
service treatment records, showing treatment for irregular 
menses, and post-service treatment records showing that the 
veteran had a hysterectomy in 1995.

An examination had been requested for purposes of determining 
whether any gynecological disorder, residuals of a 
hysterectomy was related to the irregular menses or any other 
incident in service.  The veteran did not report for the 
examination and the record lacks a nexus between any current 
gynecological pathology and active duty.  

The Board finds that because there is no evidence of chronic 
gynecological disability in service or until many years after 
service, the weight of the evidence is against the claim, and 
against the grant of service connection.  Thus, the evidence 
of record is insufficient to grant the veteran's claim for 
service connection for gynecological disorders, status-post 
hysterectomy.




C.  Gastroesophageal Reflux Disease with Hiatal Hernia and 
Gastritis

Service treatment records show that the veteran was treated 
for gastritis in January 1980, and for viral gastroenteritis 
in October 1981 and in April 1982.

The post-service treatment records reflect that the veteran 
underwent a surgical procedure for chronic abdominal pain, 
diarrhea, and incontinence in July 1998.  A pathology report 
at that time revealed hyperplastic polyp with chronic 
inflammation, mid-ascending colon.

In July 2003, the veteran reported choking episodes that 
occurred approximately two or three times each day.  The 
examiner found signs of acid reflux and significant allergy 
symptoms.
  
An examination had been requested for purposes of determining 
whether any gastrointestinal disorder was related to the 
gastritis, gastroenteritis or any other incident in service.  
The veteran did not report for the examination and the record 
lacks a nexus between any current gastrointestinal pathology 
and active duty.  

The Board finds that because there is no evidence of chronic 
gastrointestinal disability in service or until many years 
after service, the weight of the evidence is against the 
claim, and against the grant of service connection.  Thus, 
the evidence of record is insufficient to grant the veteran's 
claim for service connection for gastroesophageal reflux 
disease with hiatal hernia and gastritis.

D.  Headaches

Service treatment records reflect that the veteran was 
treated for headaches at various times in service.  In July 
1981, the veteran complained of right-sided, posterior orbit 
pain, throbbing, which had been intermittent for four months; 
the assessment was tension headaches.

The post-service treatment records include diagnoses of 
migraine at various times in 1994, and of a post-traumatic 
headache in January 2001.

In January 2004, the veteran testified that she was given 
Tylenol with Codeine for treatment of her headaches in 
service, and that she took some type of injection for 
headaches following her service discharge.  She also 
testified that she continued to receive treatment for 
headaches.

The veteran's statement is competent evidence, via first-hand 
knowledge, that she experienced headaches over the years, 
although not of medical diagnosis or causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

An examination had been requested for purposes of determining 
whether the veteran had disability exhibited by headaches 
that was related to headaches or any other incident in 
service.  The veteran did not report for the examination and 
the record lacks a nexus between any current headache 
pathology and active duty.  

The Board finds that because there is no evidence of chronic 
disability exhibited by headaches in service or until many 
years after service, the weight of the evidence is against 
the claim, and against the grant of service connection.  The 
headaches in service were described as tension headaches, yet 
post service headaches have been associated with migraine 
and/or post traumatic in nature.  Thus, the evidence of 
record is insufficient to grant the veteran's claim for 
service connection for disability exhibited by headaches.

E.  Reasonable Doubt

Because the competent evidence weighs against either a 
current diagnosis or a link to service, the weight of the 
evidence is against the claims for degenerative joint disease 
of the right knee, status-post meniscectomy; gynecological 
disorders, status-post hysterectomy; gastroesophageal reflux 
disease with hiatal hernia and gastritis; and disability 
exhibited by headaches.  As the weight of the competent 
evidence is against the claims, the doctrine of reasonable 
doubt is not applicable; and each of the claims for service 
connection is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for degenerative joint disease of the 
right knee, status-post meniscectomy, is denied.

Service connection for gynecological disorders, status-post 
hysterectomy, is denied.

Service connection for gastroesophageal reflux disease with 
hiatal hernia and gastritis is denied.

Service connection for headaches is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


